PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/532,603
Filing Date: 6 Aug 2019
Appellant(s): Arisi et al.



__________________
Matthew L. Koziarz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

Grounds of Rejection To Be Reviewed On Appeal
2.	Every ground of rejection set forth in the Office action dated October 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
3.	The following grounds of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-12, 14-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Davis reference (EP 2,692,991) in view of the Quach reference (US Patent Publication No. 2016/0069189).  
Davis discloses an airfoil including an airfoil section having an airfoil wall defining a leading end, an arced trailing end and first and second sides joining the leading end and the arced trailing end.  The first and second sides span a longitudinal direction between first and second ends.  The airfoil wall circumscribing an internal core cavity includes an exit region that spans between the first and second ends and that opens through the arced trailing end.  The exit region includes pedestals arranged in a plurality of longitudinal pedestal rows that extend from the first end to the second end.  At least one of the longitudinal pedestal rows is arced such that the pedestals are aligned along a continuous arc. 
3.	Regarding claim 1, Davis discloses: an airfoil (12) comprising: an airfoil section (FIG. 1) having an airfoil wall defining a leading end (14), an arced trailing end (16), and first and second sides (20) joining the leading end (14) and the arced trailing end (16) (FIG. 2), the first (18) and second sides (20) spanning in a longitudinal direction between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans between the first (64) and second ends (68) and that opens through the arced trailing end (16) (FIG. 1), the exit region including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1), that extend from the first end to the second end (at least the rightmost two rows), and at least one of the longitudinal pedestal rows is arced (FIG. 1—rightmost row) such that the pedestals are aligned along a continuous arc (FIG. 1).  However, the Davis reference does not teach: the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line as a requirement for the arrangement of the pedestals.  The result is an organization of pedestals to achieve air flow and thermal properties.  
	The Quach reference discloses an airfoil for use in gas turbine engines (FIGS. 4-5).  The Quach reference in (FIG. 5) teaches rows of pedestals that form a straight line and appear to disclose equidistant spacing between the individual pedestals.    One of ordinary skill in the art would recognize based on the teachings of (FIG. 5) that equidistant spacing of the pedestals would be achievable.  Thus, based on what would have been ascertainable by one of ordinary skill in the art from (FIG. 5), having equidistantly spaced pedestals in straight line rows is obvious in light of this teaching.  
	It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to have modified the Davis reference to incorporate the teachings of the Quach reference to include straight line rows having equidistantly spaced pedestals since it has been shown that one of the advantages obtained by an orientation of pedestals is its heat pick up.  Designing a turbine blade for heat pick up is crucial since turbine blades operate in extreme 
4.	Regarding claim 2, the combination of Davis and Quach teach all of the element of claim 1 as stated above.  Davis further teaches:  the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced (FIG. 1—the two rightmost rows are arced).  However, the Davis reference does not teach:  wherein the at least one of the longitudinal pedestal rows that is straight includes a plurality of longitudinal pedestal rows that are straight (FIG. 5—it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention based on the disclosure in (FIG. 5) that a straight line of the pedestals would be achievable based on the disclosure in (FIG. 5) and such disclosure in (FIG. 5) would lead one of ordinary skill in the art that the disclosure could utilize straight line rows of pedestals).  
5.	Regarding claim 5, the combination of Davis and Quach teach all of the elements of claim 2 as stated above.  The Davis reference does not teach:  a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the plurality of longitudinal pedestal rows that are straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area.  However, the Quach reference does teach these features by teaching in (FIG. 5) it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention based on the disclosure in (FIG. 5) that an straight line of the pedestals would be achievable based on the disclosure in (FIG. 5) and such disclosure in (FIG. 5) would lead one of ordinary skill in the art that the disclosure could utilize straight line rows of pedestals.  
6.	Regarding claim 6, the combination of Davis and Quach teach all of the elements of claim 5 as stated above.  The Davis reference does not teach:  wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.  However, the Quach reference does teach these features by teaching in (FIG. 5) wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.  
7.	Regarding claim 7, the combination of Davis and Quach teach all of the elements of claim 2 as stated above.  The Davis reference does not teach:  wherein the plurality of longitudinal pedestal rows that are arced have congruent radii of curvature.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use arced rows having congruent radii of curvature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
8.	Regarding claim 8, the combination of Davis and Quach teach all of the elements of claim 1 as stated above.  The Davis reference further teaches:  wherein the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced (FIG. 1—rightmost two rows), the plurality of longitudinal pedestal rows that are arced each have a unique radius of curvature (FIG. 1—the curvature of the rows appears different).
9.	Regarding claim 9, the combination of Davis and Quach teach all of the elements of claim 8 as stated above.  The Davis reference does not teach:  wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
10.	Regarding claim 10, the combination of Davis and Quach teach all the elements of claim 9 as stated above.  The Davis reference does not teach:  wherein the unique radii of curvature decrease serially by an equal increment toward the trailing end of the airfoil section.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the unique radii of curvature decrease serially by an equal increment toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
11.	Regarding claim 11, the combination of Davis and Quach teach all the elements of claim 9 as stated above.  The Davis reference further teaches:  wherein an aft-most one of the longitudinal pedestal rows that are arced is congruent with the arced trailing end (FIG. 1).  
12.	Regarding claim 12, the combination of Davis and Quach teach all the elements of claim 1 as stated above.  The Davis reference further teaches:  wherein the at least one of the longitudinal pedestal rows that is arced is congruent wit the arced trailing end (FIG. 1).  
13.	Regarding claim 14, Davis discloses: an airfoil (12) comprising: an airfoil section (FIG. 1) having an airfoil wall defining a leading end (14), an arced trailing end (16), and first (18) and second sides (20) joining the leading end (14) and the arced trailing end (16) (FIG. 2), the first (18) and second sides (20) spanning in a longitudinal direction between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans from the first (64) and second ends (68) and that opens through the arced trailing end (16) (FIG. 1), the exit region including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1), that extend from the first end to the second end (at least the rightmost two rows), the plurality of longitudinal pedestal rows including an aft-most pedestal row that is arced and congruent with the arced trailing end (FIG. 1—rightmost row is arced and congruent with end (16)).  
However, the Davis reference does not teach: a longitudinal pedestal row that extends from the first end to the second end that is a straight row as a requirement for the 
	The Quach reference discloses an airfoil for use in gas turbine engines (FIGS. 4-5).  The Quach reference in (FIG. 5) teaches rows of pedestals that extend from the first end to the second end that form a straight row (FIG. 5).  
	It would have been obvious to one with ordinary skill in the art by the effective filing date of the claimed invention to have modified the Davis reference to incorporate the teachings of the Quach reference to include straight line rows extending from the first end to the second end since it has been shown that one of the advantages obtained by an orientation of pedestals is its heat pick up.  Designing a turbine blade for heat pick up is crucial since turbine blades operate in extreme environments.  Accordingly, one of ordinary skill in the art at the time of the invention would recognize that it would be advantageous to arrange pedestals in a certain manner with heat pick up in mind.  
11.	Regarding claim 15, the combination of Davis and Quach teach all the elements of claim 14 as stated above.  The Davis reference further teaches:  longitudinal pedestal rows that are arced (FIG. 1—rightmost row), and the longitudinal pedestal rows that are arced each have a unique radius of curvature (FIG. 1—the arced rows illustrated differ at least slightly in radius of curvature).  However, the Davis reference fails to teach:  wherein the plurality of longitudinal pedestal rows includes at least one longitudinal pedestal row that is straight.  
	The Quach reference teaches in (FIG. 5) it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use at least one longitudinal pedestal row that is straight since the disclosure in (FIG. 5) would allow a person of ordinary skill in the art recognize that a straight line is achievable and such disclosure in (FIG. 5) would lead one of ordinary skill in the art that the disclosure could utilize straight line pedestals.  
9.	Regarding claim 16, the combination of Davis and Quach teach all of the elements of claim 15 as stated above.  The Davis reference does not teach:  wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
5.	Regarding claim 17, the combination of Davis and Quach teach all of the elements of claim 15 as stated above.  The Davis reference does not teach:  a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the at least one longitudinal pedestal row that is straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area.  However, the Quach reference does teach these features by teaching in (FIG. 5) it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention based on the disclosure in (FIG. 5) that an straight line of the pedestals would be achievable based on the disclosure in (FIG. 5) and such disclosure in (FIG. 5) would lead one of ordinary skill in the art that the disclosure could utilize straight line rows of pedestals.  
6.	Regarding claim 18, the combination of Davis and Quach teach all of the elements of claim 17 as stated above.  The Davis reference fails to disclose:  wherein the airfoil section defines a span from the first end to the second end, and the redistribution region is within a middle 80% of the span.  The Quach reference teaches in (FIG. 5) wherein the airfoil section defines a span from the first end to the second end, and the redistribution region is within a middle 80% of the span.  
10.	Regarding claim 19, the combination of Davis and Quach teach all of the elements of claim 18 as stated above.  The Davis reference fails to disclose:  wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.  The Quach reference teaches in (FIG. 5) wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.  
11.	Regarding claim 21, the combination of Davis and Quach teach all of the elements of claim 1 as stated above.  The Davis reference further teaches:  wherein the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced, and the pedestals of one of the longitudinal pedestal rows that are arced are longitudinally staggered with respect to the pedestals an adjacent one of the longitudinal pedestal rows that are arced (FIG. 1).  
12.	Regarding claim 22, the combination of Davis and Quach teach all of the elements of claim 21 as stated above.  The Davis reference further teaches:  wherein each of the plurality of longitudinal pedestal rows that are arced defines a pedestal row intra-pedestal cross-sectional flow area, and the pedestal row intra-pedestal cross-sectional flow area decreases row-by-row in an aft direction (FIG. 1).  
13.	Regarding claim 23, the combination of Davis and Quach teach all of the elements of claim 22 as stated above.  The Davis reference fails to disclose: a redistribution region including an array of redistribution region pedestals that define a redistribution region pedestal intra-pedestal cross-sectional flow area, and the redistribution region pedestal intra-pedestal cross-sectional flow area is greater than the pedestal row intra-pedestal cross-sectional flow area.  The Quach reference teaches in (FIG. 5) a redistribution region including an array of redistribution region pedestal first intra-pedestal cross-sectional flow area, and the redistribution region pedestal intra-pedestal cross-sectional flow area is greater than the pedestal row intra-pedestal cross-sectional flow area.    
15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Davis reference in view of the Quach reference and further in view of the Martin reference (US Patent Publication No. 2013/0323079).
25.	Regarding claim 13, the Davis reference discloses:
an airfoil (12) that includes an airfoil section (FIG. 1) including an airfoil wall defining a leading end (14), an arced trailing end (16), and first (18) and second sides (20) joining the leading end (14) and the arced trailing end (16), the first (18) and second sides (20) spanning in a longitudinal direction between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans from the first (64) and second ends (68) and that opens through the arced trailing end (16) (FIG. 1), the exit region (FIG. 1) including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1) and at least one of the longitudinal pedestal rows is arced (FIG. i—rightmost row) such that the pedestals are aligned along a continuous arc (FIG. 1).
However, the Davis reference fails to disclose a longitudinal pedestal row that extends from the first end to the second end, the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line and a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a longitudinal pedestal straight row that extends from the first end to the second end and appears to teach equidistantly spaced pedestals.  However it would have been obvious to one of ordinary skill in the art based on the disclosure in (FIG. 5) that an equidistant spacing of the pedestals would be achievable based on the disclosure in (FIG. 5) and absent any criticality of equidistant pedestals in the Applicant's specification such disclosure in (FIG. 5) would lead one of ordinary skill in the art that the disclosure could utilize equidistant and straight line pedestals, wherein at least one of the longitudinal pedestal rows is 
The modified Davis reference fails to disclose a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil.
The Martin reference teaches it is conventional in the art of airfoils for use in gas turbine engines to provide as taught in (FIG. 1) a gas turbine engine (10) comprising a compressor section (12); a combustor (16) in fluid communication with the compressor section (FIG. 1); and a turbine section (16) in fluid communication with the combustor (16) (FIG. 1), the turbine section (16) having a turbine airfoil (22).  Such configurations/structures would allow delivery of energy in the form of rotational energy in the shaft, reactive thrust from the exhaust, or both [Paragraph 0002].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference with the teachings provided in the Quach and Martin references, such that the airfoil further includes a gas turbine engine comprising: a longitudinal pedestal row that extends from the first end to the second end, the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line and a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil, as clearly suggested and taught by the Martin reference, in order to allow delivery of energy in the form of rotational energy in the shaft, reactive thrust from the exhaust, or both [Paragraph 0002].


RESPONSE TO ARGUMENT
8.	Appellant argues (see Page 3) that “the rejection is, therefore, missing an explanation of how one of ordinary skill in the art would know to use equidistant spacing from Fig. 5 when the reference is silent about the spacing,” and therefore fails to establish obviousness.
	Viewing (FIG. 5) of the Quach reference, the examiner understands that scale cannot be determined from a drawing. However, it is clear that viewing (FIG. 5) that the spacing is equidistant, or at the very least, as argued before, that a person of ordinary skill in the art could recognize that an equidistant arrangement would be possible.  The whole body of the prior art illustrates that pedestals can be oriented in a number of ways and based on the arrangement in Quach an equidistant arrangement would certainly be contemplated by one of ordinary skill in the art by the effective filing date of the claimed invention.  Moreover, since this obviousness threshold has been clearly reached, the fact that the Appellant’s specification lacks any showing of criticality of equidistant spacing of pedestals shows there is no rebuttal to the prima facie case of obviousness established.  Accordingly, the rejection is maintained.  
	Appellant then argues that the motivation to combine is heat pick up is insufficient (see Pages 3-4).  The prior art in Quach clearly describes that the pedestals generate turbulence in the cooling air flow and hence advantageously increases heat pick-up [Paragraph 0057, Emphasis Added].  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  MPEP 2144 (II).  Here, the Quach reference expressly teaches that the arrangement illustrated in (FIG. 5) would provide an advantage of increased heat pick up.  Accordingly, modifying the Davis reference to include the pedestal arrangement illustrated in (FIG. 5) of the Quach reference would provide the advantage expressly recited in the Quach reference of increasing heat pick up.  

	Finally, the Appellant objects to the fact that some of the pedestals in the Davis reference are not perfectly aligned and states they are discontinuous (see Page 5).  Broad interpretation of the claim language is a bedrock principle of claim interpretation during examination.  Continuous can be broadly interpreted to simply mean in a general row.  The Appellant wants continuous to be interpreted to mean pedestals that are in perfectly aligned rows and this is an impermissible importation of limitations from the specification into the claims.  
10.	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES BRAUCH/
Examiner, Art Unit 3747








Conferees:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747    

/Daniel DePumpo/
RQAS                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.